Citation Nr: 1135588	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-07 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of fevers of unknown origin (fever disorder).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1968 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  The Veteran suffered fevers of an unknown origin in service.

2.  Fever disorder symptoms were not chronic in service.

3.  Fever disorder symptoms have not been continuous since service separation.

4.  The Veteran does not have a current fever disability.


CONCLUSION OF LAW

The criteria for service connection for a fever disorder have not been met.  §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In a timely letter in February 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of a claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service private treatment records, and the Veteran's statements.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed fever disorder; however, the Board finds that a VA examination is not necessary in order to decide the matter.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  

In this case, because the evidence of record includes competent medical evidence that demonstrates that the Veteran does not have a current fever disability, and the weight of the lay and medical evidence demonstrates no continuous post-service symptoms of a fever disability since service separation or current symptoms of fever disability, there is no duty to provide a VA medical examination.  Because there is already competent medical evidence of record to decide the claim, and because there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for a fever disorder, further assistance in the form of VA examination or opinion is not necessary to decide the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  As distinguished from Charles, in this case there is no competent evidence of current disability, and no credible factual predicate of continuity of symptomatology after service, upon which a nexus opinion could be based.  In addition, there is competent medical evidence regarding the absence of current disability that is adequate to decide this claim.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Residuals of Fever Disorder

The Veteran contends that he has residuals of a fever disorder, and that this disorder originated in service.  He appears to contend that, because he experienced a fever of unknown origin during service in May 1969, service connection should be granted for the "residuals" that he states are chronic headaches and dizziness.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran had fevers of an unknown origin in service, but fever disorder symptoms were not chronic in service.  In a June 1969 service treatment record, the Veteran was treated for a high fever; the service examiner diagnosed bronchopneumonia.  Service treatment records dated from May 1969 to November 1969 reported fevers of an unknown origin.  In June 1969, the Veteran was diagnosed and treated for bacteremia.  The Veteran's temperatures in September and October 1969 were noted as normal.  A 
November 1969 service treatment record reflects that the fevers and bacteremia were treated and the Veteran's condition improved; the Veteran was placed on limited duty with no strenuous physical activity.  In a January 1970 service treatment record, the Veteran complained of fever and chills.  The service examiner reported the physical examination was within normal limits and no disease was found.  The Veteran was returned to duty with no change in profile.  The Veteran's service treatment records indicate that the Veteran's fever disorder problems resolved with treatment, and do not indicate chronic symptoms of a fever disorder in service.  The Veteran was not placed on permanent profile or permanent restriction in service because of fevers of an unknown origin.  

At the October 1970 service separation examination, the Veteran reported being treated in May 1969 for fever of an unknown origin; however, the service examiner did not diagnose a fever disorder or report any fever disorder symptoms.  The October 1970 service separation examiner's review of the history is negative for any reports of fever disorder symptoms.  Neither the separation examiner's summary of history nor clinical examination at service separation reflect any reported history of residual symptoms of a fever disorder in service, or complaints, treatment, or diagnosis of residuals of a fever disorder either during service or at service separation in October 1970.  

The Board next finds that the weight of the evidence demonstrates that symptoms of a skin disorder have not been continuous since service separation in October 1970.  Following service separation in October 1970, the evidence of record shows no complaints, diagnosis, or treatment for a fever disorder or residuals of fever disorder.  In addition to the affirmative denial of symptoms at service separation and negative clinical findings at service separation, the absence of post-service complaints, findings, diagnosis, or treatment after service is another factor that tends to weigh against a finding of continuous fever disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  In his various statements, the Veteran has not contended or submitted any lay or medical evidence showing that fever disorder symptoms have been continuous since service separation.  He only listed chronic headaches and dizziness as symptoms he believes are residuals, but did not even indicate to VA or in a history the onset of these symptoms. 

The Board further finds that the Veteran does not have a current disability residual to the in-service fever.  The Veteran's only assertion is that he thinks chronic headaches and dizziness are residuals of the in-service fever of unknown origin.  Post-discharge evidence of record does not contain any notation indicating a diagnosis of a fever disability.  Private treatment records dated from June 1993 to June 2010 are negative for any complaints, findings, diagnosis, or treatment for a fever disorder or fever disorder symptoms.  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of a fever disorder, but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.  

In this case, the weight of the evidence demonstrates that the Veteran experienced a fever of unknown origin on one occasion during service in May 1969, but did not experience chronic symptoms of a fever disorder during service, including no chronic symptoms of headaches or dizziness, has not experienced continuous fever disorder symptomatology since service, and does not currently have a diagnosed fever disability.  For these reasons, service connection for a fever disorder must be denied.  As the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a fever disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of fever disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


